U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark one) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-29780 SOLPOWER CORPORATION (Name of Small Business Issuer in its Charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0384678 (IRS Employer Identification No.) 307 East 22nd Street San Pedro, CA (Address of principal executive offices) 90731 (Zip Code) (310) 940-6408 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.01 par value per share (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 of 15 (d) of the Exchange Act Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No X Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Registrant’s revenues for the fiscal year ended March 31, 2007, were $410,592. The aggregate market value of the common stock held by non-affiliates computed based on the closing price of such stock on September 18, 2007, was approximately $716,626. The number of shares outstanding of the registrant’s classes of common stock, as of September 18, 2007, was 72,259,727 shares.Noshares of the registrant’s preferred stock were outstanding. Documents incorporated by reference: None. Transitional Small Business Disclosure Format (check one):Yes No
